NOT FOR PUBLICATION                          FILED
                    UNITED STATES COURT OF APPEALS                        APR 28 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

TERRY C. COOLEY, on behalf of himself           No.    19-16498
and all others similarly situated,
                                                D.C. No.
                Plaintiff-Appellant,            2:18-cv-02961-JAM-AC

 v.
                                                MEMORANDUM*
CALIFORNIA STATEWIDE LAW
ENFORCEMENT ASSOCIATION;
CALIFORNIA ASSOCIATION OF LAW
ENFORCEMENT EMPLOYEES, as an
individual defendant and as Representative
of the Class of all Affiliate Associations of
the California Statewide Law Enforcement
Association,

                Defendants-Appellees.

                    Appeal from the United States District Court
                        for the Eastern District of California
                     John A. Mendez, District Judge, Presiding

                      Argued and Submitted February 8, 2022
                                Portland, Oregon

Before: PAEZ and NGUYEN, Circuit Judges, and TUNHEIM,** District Judge.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
              The Honorable John R. Tunheim, Chief United States District Judge
for the District of Minnesota, sitting by designation.
     Appellant Terry Cooley appeals the district court’s order granting

Defendants’ motion to dismiss. We affirm.

     1. The district court properly found that Cooley’s membership application met

the essential elements of a contract. United States ex rel. Oliver v. Parsons Co., 195

F.3d 457, 462 (9th Cir. 1999) (quoting Cal. Civ. Code § 1550). Both Cooley and

CSLEA manifested consent to the contract—Cooley by signing the application and

CSLEA by treating Cooley as a union member. Knutson v. Sirius XM Radio Inc.,

771 F.3d 559, 565 (9th Cir. 2014). And the benefits of union membership were

sufficient consideration. See Cal. Civ. Code § 1605; N.L.R.B. v. U.S. Postal Service,

827 F.2d 548, 554 (9th Cir. 1987).

   2. The district court properly found Cooley was bound to maintain union

membership until June 1, 2019 under the maintenance of membership provision in

the CBA. Under California law, “[a] voluntary acceptance of the benefit of a

transaction is equivalent to a consent to all the obligations arising from it, so far as

the facts are known, or ought to be known, to the person accepting.” Cal. Civ. Code.

§ 1589. California law also recognizes implied contracts supported by conduct from

which a promise can be inferred. Id. § 1621.

   Cooley could have resigned from his union membership on June 1, 2016 but

continued to allow union dues to be remitted from his paycheck and accept the

benefits of union membership for nearly two years until he first attempted to resign


                                           2
in 2018. Cooley’s performance and acceptance of union membership benefits

sufficiently establish that he was bound to refrain from resigning until the 30-day

window in 2019 opened on June 1, 2019. The district court thus properly dismissed

Cooley’s state law claims.

   3. The district court properly concluded that Cooley does not have a First

Amendment right to resign from his union. Although the freedom of association

contained within the First Amendment includes the freedom against compelled

associations, none of the cases cited to the district court or to this Court establish

that there is a constitutional right to end voluntary contractual associations. See, e.g.,

Roberts v. U.S. Jaycees, 468 U.S. 609, 623 (1984); Abood v. Detroit Board of

Education, 431 U.S. 209, 234-35 (1977); Boy Scouts of America v. Dale, 530 U.S.

640, 648 (2000); Cohen v. Cowles Media Co., 501 U.S. 663, 672 (1991). Cooley

agreed to become a member of CSLEA subject to the stated membership resignation

limitations and the First Amendment cannot and does not erase that voluntary

association.

   4. The district court did not err in dismissing Cooley’s § 1983 claims against

CSLEA. Cooley failed to show that he was deprived of a constitutional right as a

result of state action and that CSLEA was fairly attributed as a state actor. Although

the district court did not have the decision in Belgau v. Inslee, 975 F.3d 940 (9th Cir.




                                            3
2020), when making its determination, Belgau controls this Court’s analysis and the

district court’s dismissal must be affirmed.

   5. The district court properly dismissed Cooley’s claim for a refund of the union

dues he paid before the decision in Janus v. Am. Fed’n of State, Cnty., and Mun.

Emps., Council 31, 138 S. Ct. 2448 (2018). Belgau, 975 F.2d at 946-49. As Cooley

conceded in his briefing, this Court’s decision in Danielson v. Inslee, 945 F.3d 1096

(9th Cir. 2019), precludes recovery of such fees under § 1983. Danielson, 945 F.3d

at 1104.

      AFFIRMED.




                                          4